DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 6/17/2022 for application 16748331.  Claims 1-20 are pending.

Election/Restrictions
Claims 1 & 8 are allowable in view of the examiner’s amendmen below. The restriction requirement, as set forth in the Office action mailed on 7/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/22/2021 is withdrawn.  Claims 16-20, directed to a method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim per the examiner’s amendment below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments with respect to all claim rejections have been fully considered and are persuasive in view of Applicant’s amendments to the claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Birchfield on 7/6/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A system, comprising: 
a nacelle, wherein the nacelle comprises: 
an exterior housing configured to at least partially surround an aircraft engine; and
a front portion comprising an opening into an interior of the nacelle; 
a first seal, proximate to the opening of the nacelle, wherein the first seal comprises a plurality of inlet apertures configured to allow air to a heat exchanger; and 
a perforated cover, wherein: 
the perforated cover comprises a plurality of perforations; 
the perforated cover is slidably engaged with the first seal; and
the perforated cover is configured to vary an amount of air allowed into the interior of the nacelle based on an adjustment of an amount of overlap between the plurality of perforations in the perforated cover and the plurality of inlet apertures in the first seal.  

8.  An apparatus, comprising: 
a nacelle configured to at least partially surround an aircraft engine;
a first seal, proximate to an opening into an interior of [[a]] the nacelle, wherein the first seal comprises a plurality of inlet apertures; and 
a perforated cover, wherein: 
the perforated cover comprises a plurality of perforations; 
the perforated cover is slidably engaged with the first seal; and 
the perforated cover is configured to vary an amount of air allowed into the interior of the nacelle based on an adjustment of an amount of overlap between the plurality of perforations in the perforated cover and the plurality of inlet apertures in the first seal.  

16.  A method, comprising: 
monitoring, by a computer, an actual position of a perforated cover, wherein the perforated cover comprises a plurality of perforations and is slidably engaged with a first seal, the first seal being proximate to an opening into an interior of a nacelle, the nacelle configured to at least partially surround an aircraft engine, the first seal comprising a plurality of inlet apertures, the perforated cover being configured to vary an amount of air allowed into the interior of the nacelle based on an adjustment of an amount of overlap between the plurality of perforations in the perforated cover and the plurality of inlet apertures in the first seal; 
determining, by the computer, [[an]] the overlap between the plurality of perforations in the perforated cover and the plurality of inlet apertures in the first seal; and 
determining, by the computer, a new position of the perforated cover, wherein the new position of the perforated cover defines a new overlap between the plurality of perforations and the plurality of inlet apertures.  

18.  The method of Claim 16, wherein determining the new position of the perforated cover comprises determining the new position of the perforated cover based on environmental conditions, wherein the environmental conditions include one or more of: a flight speed of an aerial vehicle; a temperature of air in the interior of the nacelle; a temperature of air outside the nacelle; a temperature of a fluid flowing within a heat exchanger; a temperature of one or more remote systems from which the heat exchanger is removing heat; a pressure differential between air outside the nacelle at the opening and air inside the nacelle; an amount of moisture in [[the]] air outside the nacelle; and an amount of dust in [[the]] air outside the nacelle.  

19.  The method of Claim 18, wherein the new position of the perforated cover is determined based on the amount of dust in air outside the nacelle such that the plurality of perforations in the perforated cover do not overlap with the plurality of inlet apertures in the first seal.  

20.  The method of Claim 16, wherein the plurality of perforations in the perforated cover are a same size and shape as the plurality of inlet apertures in the first seal.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 8, & 20, the prior art fails to teach, in combination with the other limitations of the respective independent claims, the perforated cover is configured to vary an amount of air allowed into the interior of the nacelle based on an adjustment of an amount of overlap between the plurality of perforations in the perforated cover and the plurality of inlet apertures in the first seal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/             Primary Examiner, Art Unit 3741